Citation Nr: 0513418	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  01-01 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for postoperative neuritis of the sural nerve of the left 
foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The veteran had active military service from June 1972 to 
April 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

In his January 2001 substantive appeal, the veteran requested 
to testify at a Board hearing.  However, in a July 2003 
signed statement he withdrew his request.  As such, the Board 
believes all due process requirements were met with regard to 
his hearing request.  

By way of background, the Board notes that, in July 1997, the 
Board remanded to the RO the veteran's claim for disability 
benefits under the provisions of 38 U.S.C.A. § 1151 for 
additional left foot disability claimed as a result of VA 
medical treatment in 1987 and 1988.  Upon further evidentiary 
development and VA examinations, in April 2000, the RO 
granted compensation benefits under section 1151 for left 
foot disability and awarded a 10 percent evaluation, 
effective from November 1991.  In its determination, the RO 
noted that this was the date on which Gardner v. Derwinski¸1 
Vet. App. 584 (1991), aff'd sub nom Gardner v Brown, 5 F. 3d 
1456 (Fed Cir. 1993); aff'd, Brown v. Gardner, 115 S. Ct. 552 
(1994), invalidated 38 C.F.R. § 3.358 (c)(3), a VA regulation 
which required a showing of negligence or fault on the part 
of VA to qualify for section 1151 benefits.  The RO cited 
VAOPGPREC 9-94 (March 25, 1994) and VAOPGPREC 10-94 (April 
25, 1994), to the effect that, while Court decisions do not 
necessarily have retroactive effect, the provisions of 
38 C.F.R. § 3.114(a) apply if regulations are invalidated.  
The RO further noted that, as the veteran had filed his 
reopened claim in February 1992, the provisions of 38 C.F.R. 
§ 3.114(a) applied to allow an effective date in November 
1991.  Convalescence benefits at the 100 percent rate were 
established for the veteran's left foot sural nerve surgery 
from May to July 1997, after which the current 10 percent 
evaluation was effectuated.

The Board notes that in signed statements, most recently 
those received January and April 2004, the veteran has 
repeatedly argued that he originally sought benefits under 
38 U.S.C.A. § 1151 for disability for his entire left foot, 
not just for the sural nerve.  In support of his assertion, 
he made reference to the issue characterized on the Board's 
July 1997 remand.  It is unclear whether, by these 
statements, the veteran seeks to raise a new claim for 
benefits, and that matter is referred to the RO for further 
clarification.


FINDING OF FACT

The objective and competent medical evidence of record 
preponderates against a finding that the veteran's service-
connected postoperative neuritis of the sural nerve of the 
left foot is manifested by more than decreased sensation 
along the lateral side of the left foot, decreased range of 
motion of some left foot toes, and subjective complaints of 
significant neuropathic pain, characterized as moderate in 
degree. 


CONCLUSION OF LAW

The schedular criteria for an initial evaluation in excess of 
10 percent for postoperative neuritis, sural nerve, of the 
left foot, have not been met.  38 U.S.C.A. §§ 1155, 5103-
513A, 5107 (West 2002); 38 C.F.R. §§ 3.12, 3.159, 4.124a, 
Diagnostic Code 8623 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The record reveals that, post-service, the veteran underwent 
multiple left foot surgeries performed at VA medical 
facilities.  In February 1984, he underwent surgery for 
bilateral hammertoes.  In June 1987, he underwent an 
arthrodesis of the second, third and fourth digit proximal 
interphalangeal joints of the left foot with
C-wire fixation, a tibial sesamoidectomy of the left foot, 
and a fixation with screw fixation of the first metatarsal.  
Radiographic examination of the appellant's left foot taken 
days after the June 1987 surgery indicates that the 
diagnostic impression was satisfactory post-operative status.  
He was discharged wearing a short leg cast.  

According to a VA podiatry clinic noted dated a week later, 
in June 1987, it was noted that the appellant had made 
satisfactory progress.  The cast and sutures were removed at 
the end of July 1987, as well as the K-wires from the second, 
third and fourth digits that exhibited erythema and 
discharge.  The assessment was satisfactory healing.  In 
August 1987, satisfactory progress was again noted, as well-
delayed union of the fifth metatarsal.

In April 1988, the appellant underwent excision of the left 
fifth metatarsal screw.  The sutures were removed in May 
1988, and the appellant's condition was considered 
satisfactory.  In July 1988, the appellant's left foot was X-
rayed and the clinical history noted painful bruise, left 
foot secondary to trauma.  No interval change was found and 
there were no new fractures, dislocations, or soft tissue 
swelling.

The appellant subsequently complained of pain on the lateral 
aspect of the fifth metatarsal and the left fifth digit and 
possible entrapment neuropathy was suspected in January 1989.  
In February 1989, possible neuritis secondary to clutch use 
was suspected.  In March 1989, the appellant complained of 
diffuse and radiating left foot pain that was not related to 
any surgical site.  Reflex sympathetic dystrophy syndrome 
(RSDS) was offered as a possible diagnosis.  A bone scan was 
negative. A VA podiatry clinic note dated in May 1989 
indicates that the appellant dropped a cabinet on his left 
foot in October 1988 and had chronic pain since then.  X-rays 
of the left foot taken in July 1989 revealed no significant 
interval changes since January 1989.  In August 1989, he 
underwent a sural nerve block with lidocaine that resulted in 
pain relief and he underwent a distal left sural nerve lysis.

An unappealed July 1990 rating decision denied the veteran's 
claim seeking compensation for additional left foot 
disability as a consequence of VA medical treatment.  In 
February 1992, the RO received the veteran's request to 
reopen his claim.

In July 1993, the appellant underwent the excision of a 
neuroma from between the fourth and fifth metatarsal bones of 
his left foot.  Interdigital neuromas were removed in 1996.  
In May 1997, he underwent a resection of the sural nerve 
above the left ankle about 2 inches above the lateal 
malleolus.

In a March 1998 letter, a VA vocational rehabilitation 
counseling psychologist advised the veteran that results of 
clinical evaluation determined that the veteran was 
considered not reasonably feasible for achieving a vocational 
rehabilitation goal.  In reaching this determination, the 
psychologist noted the veteran's history of psychiatric 
diagnoses for which he took prescribed medication did not 
indicate stability.   

A November 1998 private orthopedic examination report 
reflects the veteran's complaint of an inability to work 
after undergoing five foot surgeries.  He had difficulty with 
foot motion and swelling.  The veteran had persistent pain 
and was able to stand for only half an hour at a time and 
walk short distances.  His sitting was unrestricted.  On 
examination, it was noted that the veteran had a left 
posterior leg scar proximal to the calcaneus and a left 
lateral leg scar in the left dorsum second and third digits.  
He had edema of the left foot.  Ankle dorsiflexors were 0, 
toe extensors were 0, plateau flexors were 3/5, and toe 
flexors were 0/5.  The veteran had no angle inversion or 
eversion and had no sensation over the foot as well as over 
the leg, particularly along the fifth digit.  Remainder of 
sensation to the left foot was altered.  Strength was 
essentially normal (5/5) in the extremities.  The veteran had 
an abnormal station with decreased weight bearing on his left 
lower extremity.  He had marked antalgia with decreased 
weight bearing on the left lower extremity.  He had a foot 
flat gait pattern, no dorsiflexion and minimal plantar 
flexion.  He did not use a single point cane but the examiner 
thought the veteran would benefit from its use.  The clinical 
impression was status post multiple operations of both feet, 
with left foot abnormalities in sensation, range of motion 
and strength and chronic pain secondary to the left foot. 

The veteran, who was 43 years of age, underwent VA 
examination in December 1998.  According to the examination 
report, the veteran gave a history of foot problems that 
started in 1981 and that he subsequently underwent multiple 
surgeries, including in 1987 and 1988, as detailed above.  
The veteran currently complained that the lateral aspect of 
his left foot was numb from the heels to the toes, including 
the lateral three toes.  He denied having any significant 
pain at that time.  The veteran said he occasionally felt 
unstable because of his loss of sensation.  He said a 
physician limited the amount of weight he could lift to 20 
pounds and he was able to stand on concrete for no more than 
one hour.  He did not like to walk for more than one hour 
and, if he did, he had rotation of the fourth toe of the left 
foot.  He was able to walk on a flat even surface relatively 
well.  He occasionally had difficulty feeling where his foot 
was and said he had loss of motion of the lateral two toes.  
He did not wear any type of special shoe or support and 
occasionally used an Ace wrap.  He believed he was taking 
prescribed medication for foot pain but was unsure what it 
was and used a cane to walk, particularly for a prolonged 
period of time.  He was unable to squat, was able to ascend 
and descend stairs, particularly with a cane, and used the 
cane nearly all of the day.  

On examination, there was decreased sensation along the 
lateral side of the left foot of the heel to include the 
lateral two toes but sparing the medial three toes.  There 
were multiple non-tender scars on the left foot and scars on 
the dorsal surface of all four lateral toes but not the great 
toe.  Examination of the ankles was within normal limits with 
full painless range of motion, bilaterally.  Hind foot motion 
was essentially within normal limits as was mid foot motion.  
Toes were essentially straight.  The veteran had more motion 
of the toes of the right foot than toes of the left foot.  
The veteran had partially equal motion of the metacarpal-
phalangeal (MP) joints of both feet, with no motion of the MP 
joint of the 4th and 5th toes of the left foot and slight 
motion of the third toe.  The great toe and second toes of 
both feet had essentially equal range of motion.  There was 
no evidence of vascular changes and no evidence of RSDS.  The 
diagnosis was status post multiple surgeries for correction 
of claw toes of the left foot and subsequent neuroma surgery 
with resultant numbness of the lateral side of the left foot 
and decreased range of motion of the toes of the left foot, 
particularly the fourth and fifth toes.  

The VA examiner noted that the veteran had numbness along the 
lateral aspect of his foot with some decreased range of 
motion of his toes.  The VA examiner agreed that the veteran 
could probably walk for at least an hour at a time and be on 
his feet for that long.  The veteran could walk up to a mile 
perhaps twice a day.  The examiner watched the veteran walk 
in the office and opined that he did not need a cane as, when 
walking in a hallway, the veteran essentially carried the 
cane and did not appear to put any significant weight on his 
cane.  Neither orthotics nor special shoe or an insert was 
thought necessary at the time.

According to a May 1999 record from the Social Security 
Administration (SSA), the veteran was held to be totally 
disabled and found eligible for SSA benefits from March 1997.  
He was considered primarily disabled due to an affective 
(mood) disorder, and secondarily disabled due to other 
disorders of the nervous system.

The veteran underwent VA podiatry examination in June 1999.  
According to the examination report, the veteran complained 
of left foot pain and numbness.  He recounted his history of 
more than five left foot surgeries and that he had pain along 
the outside of the foot and pointed to the dorsal aspect of 
the 4th and 5th metatarsal shafts.  He said the pain was 
localized, aching and present on a daily basis, whenever he 
stood or walked any distance.  The veteran said that the pain 
slightly improved after his last surgery but he continued to 
have numbness on the top of the foot as a result of the 
surgery.  The veteran said that any prolonged standing or 
walking caused the pain to continue and it had progressively 
worsened over the past few years.  He also sometimes 
experienced a burning sensation in the 2nd through 4th toes of 
the left foot.  

On examination, the posterior tibial pulses were3/4 and 
bilaterally symmetrical.  Dorsalis pedis pulses were 2/4 and 
bilaterally symmetrical.  Texture, turgor, temperature and 
color of the skin was within normal limits and bilaterally 
symmetrical.  There were surgical scars on the left 3rd and 
4th intermetatarsal space and along the lateral aspect of the 
5th metatarsal base of the left foot and the lateral aspect 
of the left leg.  Deep tendon reflexes were within normal 
limits, bilaterally.  The plantar response was down going, 
bilaterally.  There was a loss of sensory discriminatory 
ability to Semmes-Weinstein testing over the dorsolateral 
aspect of the left foot in the area of distribution of the 
sural nerve.  There was intact sensation on the plantar 
aspect of the left foot.  Lower extremity muscle groups were 
within normal limits for strength and tone.  There was 
decreased active plantar flexion and dorsiflexion of the 2nd 
through 5th metatarsophalangeal joints of the left foot.  
Lower extremity muscle groups were otherwise within normal 
limits for strength and tone.  There was normal ankle joint 
subtalar, mid tarsal and tarsometatarsal motion of the left 
foot.  There was normal unrestricted passive range of motion 
of the 1st through 5th metatarsophalangeal joints of the left 
foot.  There was tenderness to palpation at the base of the 
4th and 5th metatarsals of the left foot with slight 
tenderness to palpation of the left 4th intermetatarsal 
space.  

The VA examination report further reflects that X-rays 
included an impression of chronic tenosynovitis with possible 
neuritis of the left foot.  There was also decreased active 
range of motion of the 1st through 5 metatarsophalangeal 
joints.  In the VA podiatrist's opinion, the veteran's 
problems were most likely related to the hammertoe deformity 
diagnosed while on active duty and subsequent surgical 
intervention.

In a March 2000 report, the VA podiatrist who examined the 
veteran in June 1999 responded to questions in the Board's 
July 1997 remand.  In the VA podiatrist's opinion, the 
veteran's apparent burning left foot pain during gait was 
most likely due to involvement of the sural nerve and 
approximately 30 percent of the function was lost due to the 
pain that occurred.  The VA podiatrist further opined that 
there was a decrease in the active range of motion of the 
lesser digits 2 through 5 at the level of the 
metatarsophalangeal joints due to loss of muscle strength.  
This loss of strength was more likely than not related to the 
surgical intervention previously performed on the veteran.  
It was noted that normal range of joint motion was 55 degrees 
dorsally and approximately 75 to 80 degrees plantarly.  The 
passive range of motion was not affected on the veteran but 
the active range of motion was significantly reduced under 
resistance to about 25 to 30 degrees plantarly and 
approximately 25 to 30 degrees dorsally.  It was further 
noted that the veteran's left foot pathology more likely than 
not reduced his ability to perform normal daily activities by 
about 25 to 30 percent due to the difficulty in ambulation 
and walking related to those activities.  The manifestation 
of the pathology after the June 1987 surgery was residual 
burning pain related along the dorsolateral aspect of the 
foot and related neuritis that did not appear to be present 
before the surgical intervention and should be considered 
directly related to the surgical intervention.     

As noted above, in April 2000, the RO granted the veteran's 
claim for section 1151 benefits and awarded the 10 percent 
disability evaluation effective from November 1991, from 
which action the veteran appealed.

A July 2000 private medical report from A.V., D.P.M. 
indicates that the veteran ambulated with a cane and had 
focal tenderness on the dorsal/lateral aspect of the 5th 
metatarsal bone. 

In November 2001, the veteran was seen in the VA outpatient 
podiatry clinic for complaints of chronic left foot symptoms.  
He currently complained of progressively worsening pain at 
his 5th metatarsal bone over the past 10 years.  The veteran 
believed the bone was "crooked," and asked that podiatrists 
straighten it.  He had deep aching pain with occasional 
proximal shooting, that was worse with walking, and that was 
alleviated with non-weight bearing and pain medication 
(Vicodin) for which he sought a refill.  The veteran pointed 
to the distal dorsolateral aspect of the 5th metatarsal bone 
as the pain site.  Neurological examination revealed the 
protective threshold was absent at the lateral aspect of the 
3rd digit and medial aspect of the 4th digit of the left foot.  
Other areas were intact, including along the sural nerve.  
Multiple scars were noted with no erythematous or HKT 
(hyperkeratinized tissue) lesions.  Pulses were palpable 
bilaterally, there was hair growth at digits, and the 
veteran's feet were warm to the touch.  Lower extremity 
muscle strength was normal.  The 5th metatarsal was tender to 
palpation along the full length with maximum tenderness 
dorsomedially at the metatarsal neck, where a palpable 
exostosis was noted.  X-rays showed no breaks.  The 
assessment was pain likely due to shoe pressure upon 
exostosis with possible neuritis.  Conservative treatment 
recommended, including injections at exostosis.   

The VA records indicate that the next week, in November 2001, 
the veteran was seen in the outpatient clinic and complained 
of increased back and left foot pain.  It was noted he was 
referred to the podiatry clinic, received a cortisone shot in 
the foot and, as part of being homeless, walked quite bit.  
He used a cane to walk.  On examination, his left foot showed 
four areas of surgical scar and there was tenderness 
particularly along the lateral border of the foot.  Pain 
medication was prescribed. 

VA outpatient medical records indicate that in January 2002 
the veteran was referred to the podiatry clinic for possible 
RSDS.  His history of left foot surgeries was noted, and that 
he was once advised that he had RSD and given what was 
probably a lumbar sympathetic block, which had helped only 
briefly.  He had been given many local injections all without 
significant benefit.  He took prescribed pain medication.  
The veteran said he was very disabled from his pain and it 
was noted that he had an extensive psychiatric history.  The 
veteran reported sharp pain, most experienced in the 5th 
metatarsal area of the left foot.  The pain was not affected 
by walking or on motion and the veteran said light touch of 
the area set off the pain and he did not like sheets on the 
foot at night.  He had some left foot swelling, and said it 
was always cold.  He sought more narcotic medication, and 
rated his pain as an 8 on a scale of 1 to 10.  

On examination, there was some restricted ankle mobility.  
There was no evidence of swelling and the left foot was 
cooler than the right foot.  Anesthesia was noted in the left 
heel and there was diminished cold sensation across the left 
dorsum of the foot and lateral side.  The veteran had 
allodynia to light touch over the left 5th metatarsal and toe 
but, when distracted, this was not present.  It was noted 
that October 2001 X-rays of the feet had shown no interval 
change from those taken in June 1999.  The assessment was 
that the veteran had some neuropathic component of pain in 
the left foot but, because of its localized nature and the 
character of the pain and the inconsistent reports of 
allodynia, it was unclear if the terms "RSD" or "CPRS" 
were useful.  The examiner noted that there was little 
evidence from examination or record review of instability of 
the foot.  Narcotic medication was not prescribed for the 
veteran at that time.

Also in January 2002, the veteran was seen in the VA Pain 
Clinic for complaints of left foot pain that was exacerbated 
by walking and cold and relieved by pain medication.  It was 
noted that the veteran was status post five surgeries to the 
foot with significant pain and decreased function.  Since his 
last surgery, he developed hyperesthesia to the left foot and 
even a blanket touching his foot caused pain.  He had less 
hair growth on that foot and it felt cooler.  He did not 
currently take any medications for pain but in the past 
codeine was most effective.  Functionally, the veteran was 
only able to walk one block with a single-point cane in his 
right hand and was last seen in the Physical Therapy clinic 
in 1989.  He tried a TENS unit and pool therapy in the past.  
The veteran reported problems with activities of daily life, 
specifically lower extremity dressing.  

On examination, there was decreased left foot color and it 
was much cooler to touch than the right foot.  The left foot 
had hyperesthesia type of pain patter, especially in the 
dorsolateral aspect of his left foot.  There was decreased 
range of motion of the left ankle with -20 degrees with knee 
extension.  The veteran was able to get the ankle to neutral 
knee flexion, with decreased eversion of the ankle by 50 
percent on the left side.  Manual muscle testing was normal 
(5/5) bilaterally in the lower extremities in all major 
muscle groups except with left dorsiflexion, eversion, 
plantar flexion and inversion, 4/5 secondary to splinting and 
some pain.  Reflexes were 2+ in the knees and the ankles and 
there was no Babinski's sign.  Sensation pattern to light 
touch was normal in both lower extremities except for 
hyperesthesia pattern in the left lateral dorsal aspect of 
the foot.  Gait showed poor heel strike and toe-off, left 
foot with some amount of hip hike.  The veteran also had some 
multiple linear scars in the dorsum in the left foot and left 
great toe.  There was decreased range of motion in the first 
metatarsal head, worse on the right.  The clinical assessment 
was status post surgery of the left foot times five with an 
"RC" type of clinic picture of his left foot.  Orthotics, 
physical therapy, and topical analgesics were recommended. 

According to a January 2002 VA addendum in the outpatient 
medical records, written a few days after the above entry, it 
was noted that the veteran said left foot pain disrupted his 
sleep.  He requested codeine for his foot pain.  Barriers to 
effective medical management of pain included the veteran's 
admitted problems in compliance with prescribed pain 
medications, an unclear substance abuse history, and a 
significant psychiatric history. 

In March 2003, the veteran underwent a VA orthopedic and 
neurologic examination of his feet.  According to the 
examination report, the VA examiner reviewed the veteran's 
medical records.  It was noted that the veteran's problems 
included chronic left foot pain and that his left foot 
problems started in approximately 1984 when he was observed 
to have calluses and hammertoes.  He was referred to a VA 
podiatry clinic, underwent surgery for the hammertoes and 
removal of the calluses and, thereafter, did well for some 
time.  In approximately 1987, the veteran left foot problems 
developed.  It was noted that he probably had some coloring 
or hammertoes on the left side and his big toe was also 
deviated, for which surgery was performed in 1987.  
Thereafter, he experienced significant feet foot pain and had 
difficulty extending his toes on the left foot with force.  
Then he experienced migration of the screw that was in the 
fifth metatarsal of the left foot, and that was removed in 
approximately March 1988.  The veteran developed foot pain on 
the lateral side of his foot with paresthesias on the dorsal 
surface of the lateral part f the foot, treated with nerve 
blocks.  He was seen at the Stanford University Pain Clinic 
and advised that nothing more could be done.  He had several 
electromyograms (EMGs) of the left foot.  In 1997, a neuroma 
was removed from the lateral part of the foot.  It appeared 
that the veteran was thought to have a neuropathy of the left 
sural nerve, and in 1997 a resection of the sural nerve was 
done above the left ankle, about 2 inches above the lateral 
malleolus.  In 1996, the veteran underwent surgery for 
ingrown toenails and interdigital neuromas, which were 
removed.  

Further, the veteran currently complained of severe pain with 
the parethesias around the lateral side of the dorsal surface 
of the foot on the left side, which was controlled with 
prescribed medications that appeared to manage his pain 
fairly well.  The veteran walked as much as he wished and 
used a simple cane as a walking aid.  There was no foot drop.  
The veteran had difficulty extending his toes of the left 
foot with force, as he was able to do on the right side that 
had normal strength.

On examination, the veteran was observed to walk 
"comfortably" into the examiner's office and was noted to 
be comfortable during the interview.  He seemed to use 
comfortable shoes.  He was able to walk at a good pace 
without his walking aid, but seemed to be careful when 
placing his left foot on the ground.  The left foot appeared 
slightly different in color and had some reddish tint in the 
skin.  He surgical scars over the dorsum of the toes and the 
interdigital areas were well healed.  Those were very linear 
scars without any keloid formation and without any evidence 
for prior ulceration or ischemia.  None of the scars were 
sensitive to touch or tender to pressure.  The toenail of the 
left big toe was missing, from the 1996 excision.  There was 
about 15 degrees of hallux valgus noted on the left side and 
about 20 degrees noted on the right side.  Calf circumference 
was equally, bilaterally, and there was no obvious muscle 
atrophy of the intrinsic muscles of the feet.  Range of 
motion of both ankles was normal with dorsiflexion to 20 
degrees and plantar flexion to 50 degrees.  No local 
abnormalities were noted around the ankles on either side.  
There was no pitting edema and there were no calluses on 
either foot.  

Additionally, sensory examination revealed dullness to 
sensation on the lateral part of the dorsal surface of the 
left foot that was a sural distribution.  There was also some 
sensitivity on the middle part of the lateral side of the 
left foot with positive Tinel's sign, which was the site of 
the "neuroma removal" entrapment of the nerve.  A surgical 
scar over the sural nerve was noted two inches above the 
lateral malleolus and the scar was linear and well healed 
with no sign of keloid formation or prior skin ulceration.  
It was not sensitive to touch or tender to pressure, nor was 
it adherent to the underlying tissues and Tinel's sign was 
negative on this side.  Plantar and dorsiflexion force of 
both feet was "very good with no difference".  As to 
dorsiflexion, it was noted that the left side was not as 
forceful as the right side that appeared to be due to local 
corrective surgery for hammertoes.  It was noted that there 
might have been lengthening of the tendons or some breakage 
of the extensor tendons of the toes.  Dorsiflexion was 
definitely present, just not as forceful, particularly of the 
left big toe.

The VA examiner said that the veteran continued to have 
neuropathic pain on the lateral side of the foot and had some 
weakness of toe dorsiflexion as a consequence of corrective 
surgeries.  It was noted that the sural nerve was a sensory 
nerve and had no motor distribution.  The veteran had no 
history of any injury to the nerves that controlled the 
dorsiflexion plantar flexion of the foot or the toes.  
However, because of the corrective surgery on the toes, there 
appeared to be some weakness of the extensor tendon mechanism 
with decrease in motor power that was 4/5, but not normal of 
the toes.  The dorsiflexion force of the ankle itself was 
normal and so was the plantar flexion force.  The VA examiner 
said that it appeared that the veteran did have significant 
neuropathic pain that the VA physician characterized of 
moderate degree.  The veteran needed significant medications 
to control the pain and seemed to have reasonable control.  
The neuropathy and neuropathic pain was secondary to surgical 
procedures of the left foot.  The veteran was diabetic but 
there was no evidence of significant neuropathy.

In a September 2003 unappealed decision, the RO, in pertinent 
part, denied the veteran's claim for a total rating based 
upon individual unemployability due to service-connected 
disabilities.

Also in the claims file are the veteran's numerous written 
statements in support of his claim and various color 
photographs of the his left foot, several of which show him 
holding an apparently lit cigarette to the 4th metatarsal 
head.  Many of the veteran's written statements, including 
those received in December 2003 and January and April 2004, 
have made reference to resolution of the issue addressed in 
the Board's July 1997 remand, i.e., the matter of the claim 
for benefits pursuant to 38 U.S.C.A. § 1151, for additional 
left foot disability, which, as noted in the Introduction 
above, was granted by the RO in April 2000.

II.  Legal Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Mayfield v. 
Nicholson, ___ Vet. App. ___, No. 02-1077 (April 14, 2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1344 
(Fed. Cir. 2003) (but see Public Law No. 108-183, § 701, 117 
Stat. 2651, 2670-71 (Dec. 16, 2003); Conway v. Principi, 353 
F.3d 1359 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004). 

In a recent case, Mayfield v. Nicholson, supra, the Court 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.

The appellant was advised, by virtue of a detailed January 
2001 statement of the case (SOC) and a supplemental statement 
of the case (SSOC) issued during the pendency of this appeal, 
of the pertinent law, and what the evidence must show in 
order to substantiate his claim.  We, therefore, believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claim, and that the SOC and SSOC issued by the RO 
clarified what evidence would be required to establish an 
increased rating.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Furthermore, the August 2003 SSOC contained the new duty-to-
assist regulation codified at 38 C.F.R. § 3.159 (2004).  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Board observes that, in Mayfield v. Nicholson, supra, the 
Court noted, citing Pelegrini v. Principi, 18 Vet. App. 112 
(2004), that a VCAA notice must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a service-connection claim.  A 
VCAA notice was not provided to the appellant before the RO 
decision regarding his claim for benefits.  However, the 
original RO decision on the issue on appeal was entered 
before the enactment of VCAA.  Obviously, VA could not have 
informed the appellant of law that did not yet exist.  
Moreover, in Mayfield the Court noted that an error in the 
timing of the notice is not per se prejudicial and that, to 
prove prejudice, the appellant must claim prejudice with 
specificity.  In the present case, the Board finds that there 
was no prejudice to the appellant.  The Court in Mayfield 
noted that there could be no prejudice with an error in the 
timing of the VCAA notice if its purpose, i.e., of affording 
the claimant a meaningful opportunity to participate 
effectively in the processing of his claim, was satisfied.  
In other words, the claimant should be provided VCAA notice 
and an appropriate amount of time to respond, and proper 
subsequent VA process.  That is what was done in the present 
case.  The appellant was given a duty-to-assist letter in 
August 2001, and was given an ample opportunity to respond, 
that he repeatedly did in writing throughout the pendency of 
his appeal.  The veteran has not claimed any prejudice as a 
result of the timing of the RO's letter.  Therefore, to 
decide the appeal would not be prejudicial error.  

In Mayfield, the Court also held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
supports to the claim.  See also Pelegrini II.  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  In this case, a letter dated in 
January 2003 (addressing the claim for service connection for 
a right hip problem due to the service-connected left foot 
disability) specifically described the evidence needed to 
substantiate a claim and advise the veteran of the recent 
receipt of SSA and VA treatment records.  More importantly, 
in an April 2004 signed statement, the veteran expressly 
stated that he had not submitted any new evidence and that 
the Board kept using this (evidently the request for new 
evidence) as an excuse to delay consideration of his claim).  
Therefore, the Board finds that the letter as a whole 
complied with the fourth element.  Thus, the Board finds that 
each of the four content requirements of a VCAA notice has 
been fully satisfied.  Furthermore, all those notice 
documents should be evaluated in the context of the prior, 
relatively contemporaneous communications from the RO.  See 
Mayfield, supra, slip op. at 27.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, that would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error. 

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding the matter being 
decided herein for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  In fact, the Court has stated, "The VCAA 
is a reason to remand many, many claims, but it is not an 
excuse to remand all claims."  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2004) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's medical records and all other evidence 
of record pertaining to the history of his left foot 
disability, which is compensable under38 U.S.C.A. § 1151, and 
has found nothing in the historical record that would lead to 
a conclusion that the current evidence of record is 
inadequate for rating purposes.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  The Board attempts to determine 
the extent to which the veteran's disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.10 (2004).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The Board here notes that this is a case where the veteran 
has expressed continuous disagreement with the initial rating 
assignment.  The U.S. Court of Appeals for Veterans Claims 
has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, and a later claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The Court noted that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994), as to the 
primary importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of benefits for that disability.  
Rather, the Court held that, at the time of an initial 
rating, separate ratings could be assigned for separate 
periods of time based upon the facts found - a practice known 
as assigning "staged" ratings.

In Meeks v West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 and its 
implementing regulations do not require that the final rating 
be effective the date of the claim.  Rather, the law must be 
taken at its plain meaning and the plain meaning of the 
requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

Although the Board is required to consider the effect of the 
veteran's pain when making a rating determination, the Rating 
Schedule does not require a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997). 

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation. 38 
C.F.R. 4.14; see Esteban v. Brown, 6 Vet. App. 259 (1994).  
The critical inquiry in making such a determination is 
whether any of the symptomatology is duplicative or 
overlapping; the claimant is entitled to a combined rating 
where the symptomatology is distinct and separate.  Esteban 
v. Brown, 6 Vet. App. at 262.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
that may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123.

Neurologic disability is evaluated under 38 C.F.R. § 4.124a 
based on paralysis of various nerve groups.  Under 38 C.F.R. 
§ 4.124a, the term "incomplete paralysis" indicates 
impairment of function of a degree substantially less than 
the type of picture for complete paralysis given for each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or, at most, the 
moderate degree.  Id.

The words "mild," "moderate," and "severe" are not 
defined in the Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence so that 
its decisions are "equitable and just.'  38 C.F.R. § 4.6.  
In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment in motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120.  

In addition, under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 
8521, paralysis of the external popliteal nerve (common 
peroneal) contemplates a 40 percent evaluation when there is 
complete paralysis, with foot drop and slight droop of first 
phalanges of all toes, an inability to dorsiflex the foot, 
extension of proximal phalanges of toes is lost, abduction is 
lost, adduction is weakened, and anesthesia covers the entire 
dorsum of foot and toes.  Incomplete paralysis (DC 8521), 
neuritis, or neuralgia (Diagnostic Codes 8621 and 8721) is 
rated as mild (10 percent); moderate (20 percent); or severe 
(30 percent).  38 C.F.R. § 4.124a, DCs 8621, 8671.

The veteran's postoperative neuritis, sural nerve, of the 
left foot is currently evaluated as 10 percent disabling 
under Diagnostic Code 8623, for neuritis.  This provision 
requires consideration of the criteria in DC 8523 for 
impairment of the anterior tibial (deep peroneal) nerve, 
resulting in a loss or decrease in dorsal flexion of the 
foot.  38 C.F.R. § 4.124a, Diagnostic Code 8523.  Mild 
incomplete paralysis resulting in a loss or decrease in 
dorsal flexion warrants a noncompensable disability 
evaluation.  Moderate incomplete paralysis resulting in a 
loss or decrease in dorsal flexion of the foot warrants a 10 
percent rating, and severe incomplete paralysis warrants a 20 
percent rating.  Id.  A 30 percent evaluation is contemplated 
for complete paralysis of the anterior tibial nerve where 
dorsal flexion of the foot is lost.  Id.  The term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis.  

Normal range of ankle motion is dorsiflexion from 0 to 20 
degrees and plantar flexion from 0 to 45 degrees.  See 
38 C.F.R. § 4.71a, Plate II (2004).

Applying the above criteria to the facts of this case, the 
Board finds that the objective medical evidence of record 
preponderates against an evaluation in excess of 10 percent 
for the veteran's left foot disability.  The record contains 
no competent medical evidence that indicates that his 
postoperative neuritis of the sural nerve in the left foot is 
equivalent to more than moderate incomplete paralysis.  At 
the December 1998 VA examination, the veteran had decreased 
sensation along the lateral side of the left foot of the heel 
and the lateral two toes, but there was normal ankle range of 
motion with no evidence of vascular changes or RSDS.  That VA 
physician opined that the veteran did not need a cane to 
ambulate.  At the June 1999 VA examination, the podiatrist 
reported loss of sensation over the dorsolateral aspect of 
the left foot in the sural nerve area, decreased active 
plantar flexion and dorsiflexion of the 2nd through 5th MP 
joints of the left foot, and normal range of ankle motion.  
In March 2000, that VA podiatrist reported burning pain in 
the dorsolateral aspect of the foot, and decreased range of 
motion of the left toes, and opined that the left foot 
pathology likely reduced the veteran's ability to perform 
normal daily activities approximately 25 to 30 percent due to 
difficulty walking.  Although in 2001 and 2002 VA outpatient 
records reflect clinical findings of some restricted ankle 
mobility, and that the left foot was cooler than the right 
foot and diminished left foot sensation was noted, there was 
essentially normal lower extremity muscle strength with no 
swelling, and a January 2002 record indicates that X-rays 
taken in October 2001 showed no interval change with those 
taken in June 1999.  There was no evidence of foot 
instability.

Moreover, during the recent March 2003 VA examination, there 
was no foot drop and the veteran walked as much as he wished 
and used a simple cane as a walking aid.  The VA physician 
observed that the veteran walk "comfortably" into the 
office and noted he was able to walk at a good pace without 
his walking aid.  There was no evidence of obvious muscle 
atrophy of the intrinsic muscle of the feet.  Range of motion 
of the ankles was normal with no local abnormalities noted.  
Dullness to sensation on the lateral part of the dorsal 
surface of the left foot that was a sural distribution was 
noted with some sensitivity on the middle part of the lateral 
side of that foot.  The VA physician reported some weakness 
of the extensor tendon mechanism with decrease in motor power 
that was 4/5 but not normal of the toes.  According to he VA 
examiner, the veteran had significant neuropathic pain 
characterized as moderate in degree. Such findings are not 
representative of more than moderate disability.  In sum, the 
competent medical evidence shows that at no time during the 
veteran's claim and appeal have there been findings such as 
would be characterized as severe incomplete paralysis of the 
left foot.   

Further there is no clinical evidence of foot drop or 
complete paralysis of the left foot such as to warrant a 
higher rating under DC 8521and/or DC 8621.

Nor is a separate rating warranted for any of the surgical 
scars on the veteran's left foot, which all the VA examiners 
have described as well healed.  In fact, the recent VA 
examiner noted that the scar over the sural nerve had no 
evidence of keloid formation or prior skin ulceration, and 
was non-tender and nonadherent to the underlying tissues.  No 
physician has reported that the veteran's surgical scars on 
his left foot were poorly nourished with repeated ulceration, 
tender and painful on objective demonstration, or caused 
limitation of function such as to warrant a 10 percent 
disability evaluation.  See 38 C.F.R. § 4.118, DCs 7803, 
7804, 7805 (2002), effective prior to August 30, 2002.  Nor 
are there scars exceeding 6 square inches (39 cm) in area, 
that are superficial and do not cause limited motion but are 
greater than 144 square inches (929 sq. cm), are unstable or 
are painful, such as to warrant a disability evaluation of 10 
percent.  See 38 C.F.R. § 4.118, DCs 7801, 7802, 7803, 7805 
(2004), effective on and after August 30, 2002.

The Board has noted the veteran's repeated reports of left 
foot pain, as described in his numerous written statements in 
support of his claim and in VA medical records and 
examination reports.  Nevertheless, the currently assigned 10 
percent disability evaluation contemplates the veteran's 
"significant" neuropathic pain characterized by the recent 
VA examiner as moderate in degree.  See Spurgeon v. Brown, 
supra.  Severe disability or severe incomplete paralysis is 
not shown by the evidence.  

As the preponderance of the evidence is against the claim for 
an increased rating for this disability, the benefit-of-the- 
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (old and new versions).

Finally we note that, in view of the holding in Fenderson, 
supra, the Board has considered whether the veteran is 
entitled to a "staged" rating for his left foot disability, 
as the Court indicated can be done in this type of case.  
Based upon the record, we find that at no time since the 
veteran filed his original claim for service connection has 
the disability on appeal been more disabling than as 
currently rated under the present decision of the Board.


ORDER

An initial rating in excess of 10 percent for postoperative 
neuritis of the sural nerve of the left foot is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


